ORDER
PER CURIAM.
Christopher D. Maassen (Defendant) appeals from the trial court’s judgment and sentence entered after a jury-waived trial finding him guilty of one count of possession of a controlled substance in violation of Section 195.202 RSMo 2000. The trial court sentenced Defendant to five years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).